Citation Nr: 0020383	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-17 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a right hip 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied an 
increased evaluation for residuals of stress fracture of the 
right hip (rated 10 percent).


REMAND

The veteran testified at a hearing in June 1999 to the effect 
that he was no longer working due to manifestations of his 
service-connected right hip condition and non-service-
connected disorders, and that he was receiving VA benefits 
for training and rehabilitation under Chapter 31 of 
38 U.S.C.A.  The veteran's vocational and rehabilitation file 
and counseling records have not been associated with the 
appellate record, and this relevant evidence should be 
obtained.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's testimony at the hearing in June 1999 was also 
to the effect that he had right hip pain that was worsening 
and that he received VA treatment for this condition at the 
VA medical facilities in Greenville and Columbia, South 
Carolina.  The reports of his ongoing treatment should be 
obtained because VA has the duty to assist him in developing 
all relevant evidence.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

VA also has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the right hip disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should associate the veteran's 
rehabilitation (Chapter 31) file and 
counseling records with the appellate 
record.

2.  Reports of the veteran's treatment at 
the VA medical facilities in Greenville 
and Columbia, South Carolina, since 1999 
should be obtained and included in the 
claims folder.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his right hip disorder 
that includes an opinion on the severity 
of this condition, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the right hip.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the right hip is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

4.  After the above development, the 
claim should be reviewed.  This review 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded an opportunity to respond before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




